Citation Nr: 0908568	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  02-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right ankle and foot.  

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for a duodenal ulcer.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to March 1970.  Service in Vietnam is indicated 
by the evidence of record.

The Veteran was initially denied service connection for a 
disability of the bilateral ankles and feet in a July 1970 
rating decision, which he did not appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO), which determined that new and 
material evidence had not been submitted to reopen the 
previously-denied claim for a right foot and ankle 
disability.  The RO also denied service connection for a 
duodenal ulcer, congestive heart failure and PTSD.  

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted in San Antonio, Texas in August 2008.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  The Veteran, through his 
representative, subsequently submitted evidence directly to 
the Board, along with a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).



Remanded issue

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In a February 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus; continued 
a 10 percent disability rating previously assigned for 
service-connected pseudofolliculitis barbae; and denied 
service connection for right ear otitis externa, an upper 
respiratory disorder, obstructive sleep apnea and arthritis 
of the bilateral knees.  A July 2006 rating decision denied 
the Veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  To the Board's knowledge, the 
Veteran has not disagreed with those decisions; those issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In a December 2007 VA Form 9, the Veteran indicated that he 
no longer wished to pursue his appeal as to the issues of 
entitlement to an increased disability rating for service-
connected scars of the right foot and forearm and entitlement 
to service connection for a shell fragment wound scar to the 
back of the head, irritable colon syndrome, ventral hernia, 
hiatal hernia and back problems.  The Veteran's 
representative excluded these issues in a subsequent 
submission to VA dated in January 2008, and those issues were 
not included in the Veteran's testimony before the 
undersigned in August 2008.  Those issues, accordingly, are 
no longer on appeal and are not before the Board.  See 38 
C.F.R. § 20.204 (2008).




FINDINGS OF FACT

1.  In an unappealed July 1970 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a disability of the bilateral ankles and feet.

2.  The evidence associated with the claims folder subsequent 
to July 1970 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim of entitlement to service connection for a 
disability of the right ankle and foot.  

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed right ankle and foot disabilities and his 
military service.

4.  The competent medical evidence of record does not 
indicate that congestive heart failure currently exists.

5.  The competent medical evidence of record does not 
indicate that a duodenal ulcer currently exists.


CONCLUSIONS OF LAW

1.  The RO's July 1970 decision denying service connection 
for a disability of the bilateral ankles and feet is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Since the July 1970 rating decision, new and material 
evidence has been received; therefore the claim of 
entitlement to service connection for a disability of the 
right ankle and foot is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A right ankle and foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Congestive heart failure was not incurred in or 
aggravated by military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

5.  A duodenal ulcer was not incurred in or aggravated by 
military service, and such may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a disability of the 
right ankle and foot, congestive heart failure and a duodenal 
ulcer.  As was discussed in the Introduction, the claim for a 
right ankle and foot disability was denied in the past; 
implicit is the Veteran's contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.  

The remaining issue on appeal, entitlement to service 
connection for PTSD, is being remanded for reasons expressed 
blow.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply to the right ankle and foot claim unless it is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim]. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

This standard does not apply to a claim to reopen until such 
claim has in fact been reopened.  The standard of review as 
to the issue involving the submission of new and material 
evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 29, 2001, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service."  

With respect to notice regarding new and material evidence, 
the October 2001 letter specifically explained that: "Your 
claim for ankle and foot pathology was disallowed by our 
decision of July 24, 1970," and that evidence sufficient to 
reopen the Veteran's previously denied claim must be "new 
and material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  The Veteran was also specifically 
advised in a subsequent letter from the RO dated May 20, 2005 
as to the reason this claim previously denied:  "Your claim 
was previously denied because these conditions were not found 
on the VA examination."  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In any event, in light of the fact the Board is 
reopening the claim, any VCAA error in connection with that 
issue is harmless.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2005 VCAA letter as well as an additional letter from the 
RO dated May 15, 2007.  Specifically, the Veteran was advised 
in the letters that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  The May 2005 letter specifically 
informed the Veteran that records from San Antonio VA Medical 
Center (VAMC) had been associated with the claims folder.  He 
was also informed in the letters that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and both letters asked that 
the Veteran complete this release so that VA could obtain 
these records on his behalf.  The Veteran was advised in the 
May 2005 letter that records from Guadalupe Valley Hospital 
had been received.  The letters also informed the Veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The Veteran was specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claim.  See the May 20, 2005 letter at page 
3; see also the May 15, 2007 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The May 2007 VCAA letter, as well as a letter from 
the RO dated July 24, 2006, provided notice as to elements 
(4) and (5), degree of disability and effective date.  In any 
event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The VCAA appears to have left intact the requirement that a 
Veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

With respect to the claim for a right ankle and foot 
disability, which as discussed below is being reopened, as 
well as the claims for congestive heart failure and duodenal 
ulcer, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the Veteran.  
Additionally, the Board has obtained a VA fee-basis 
examination in May 2006 and VA examinations in June 2007.

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).  The Veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
He is ably represented by his service organization and 
provided personal testimony to the undersigned in August 
2008.

Therefore, the Board will proceed to a decision.  Because the 
issues on appeal involve the application of identical law to 
virtually identical facts, for the sake of economy the Board 
will address them together.

1.  Entitlement to service connection for a disability of the 
right ankle and foot.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Finality/new and material evidence 

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in October 2001, the claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Finality/new and material evidence

The request to reopen the previously-denied claim of 
entitlement to service connection for a disability of the 
right ankle and foot was denied in an unappealed July 1970 
rating decision.  That decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The July 1970 denial of service connection was predicated on 
the absence of current disability [Hickson element 1].  
Specifically, a right ankle and foot disability was not found 
during a July 1970 VA physical examination.  

The record contains recent evidence satisfying Hickson 
element (1).  Specifically, the May 2006 VA fee-basis 
examination report reflects diagnoses of right ankle sprain 
and pes planus.

The Veteran's claim of entitlement to service connection for 
a disability of the right ankle and foot is accordingly 
reopened based on this new and material evidence.

Procedural concerns

The Board has reopened the Veteran's claim for a right ankle 
and foot disability and is considering moving forward to 
discuss the claim on its merits.  Before doing so, however, 
the Board must address certain procedural concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the present case, the Veteran's right ankle and foot claim 
has been adjudicated on its merits, without regard to the 
submission of new and material evidence in the June 2007 
SSOC.  Additionally, as detailed in the VCAA discussion 
above, the Veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for a right ankle and foot disability.  Finally, 
the Veteran has set forth his contentions as to why he 
believes that service connection should be granted for a 
right ankle and foot disability on numerous occasions, to 
include during his personal hearing with the undersigned.  
The Board therefore finds that the Veteran will not be 
prejudiced by its consideration of this issue on its merits; 
return of this case to the RO for additional consideration is 
not required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to this issue has not been obtained.  Accordingly, 
the Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.



(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Merits discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

A May 2006 VA fee-basis examination indicates diagnoses of 
right ankle sprain, pes planus and gout.  Hickson element (1) 
is accordingly met for the claim.

With respect to Hickson element (2), the Veteran presented in 
October 1969 complaining of problems with his feet and pain 
in his ankles and in November 1969 indicated he had pain in 
his feet.  The Veteran was prescribed arch supports and told 
to rest.   Although a specific problem was not identified, 
the Board believes that element (2) is arguably satisfied 
with respect to the foot and ankle claim.  

With respect to crucial Hickson element (3), however, the 
claim fails.  Of record are the opinions of the May 2006 VA 
fee-basis examiner and June 2007 VA examiner, who after 
considering the notations of right foot and ankle pain in 
October and November 1969 determined that the Veteran's 
current right ankle and foot problems were not related to his 
military service.   

There are no competent medical opinions to the contrary.  To 
the extent that the Veteran or his representative contends 
that a medical relationship exists between his claimed 
disabilities and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Veteran argues that he has experienced right foot and 
ankle problems continually since service, and he has 
testified to that effect.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology.   
However, as was discussed above, the two instances of right 
foot and ankle pain in service evidently resolved 
immediately.  Indeed, the Veteran's March 1970 separation 
physical examination was pertinently negative for right ankle 
or foot pain or disability.  Significantly, a July 1970 VA 
examination report was negative for foot and ankle problems, 
and there were no subsequent complaints of, or record of 
treatment for right foot and ankle problems for decades after 
service.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
disability of the right foot and ankle.  Therefore, contrary 
to the assertions of the Veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for a duodenal ulcer.

Because these two issues involve the application of identical 
law to similar facts, for the sake of economy the Board will 
address them together.

Relevant law and regulations

Service connection - in general

The law and regulations pertaining to service connection in 
general are detailed above and need not be repeated for the 
sake of brevity.

For certain chronic disorders, including cardiovascular 
disease and duodenal ulcers, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).



Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1) and the duodenal ulcer 
claim, the Veteran asserts he was diagnosed with such in 1996 
or 1997.  See the August 2008 hearing transcript, page 14.  
However, there is no medical evidence that supports a 
conclusion that a duodenal ulcer is currently present.  
Specifically, a December 2005 esophagogastroduodenoscopy 
report indicated that the duodenal bulb was completely 
normal.  The Veteran presented for a VA stomach examination 
in June 2007.  After conducting physical examination and an 
upper GI series, the examiner did not diagnose a current 
duodenal ulcer.  Indeed, the examiner specifically noted the 
Veteran "has no known duodenal ulcer from review of his 
file."  

A December 2007 letter from W.K.D., M.D., discusses the 
Veteran's "ulcer symptoms" but did not indicate a current 
diagnosis of a duodenal ulcer.  However, symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In short, a review of the record is negative for a diagnosis 
of a duodenal ulcer.
The Veteran's account of what health care providers 
purportedly told him, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Congestive heart failure was in fact diagnosed in VA 
outpatient records dated in 1997.  However, subsequently 
dated medical records do not indicate that the claimed 
condition is present.  The lack of a current diagnosis of 
congestive heart failure has been confirmed by the June 2007 
VA examiner, who after examining the Veteran and reviewing 
his medical records determined that there was "No evidence 
of congestive heart failure since [1997]."

In a recent decision, the Court held that the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007).  In the instant 
case, the Veteran filed his claim in November 2001, four 
years after his congestive heart failure had resolved.  
Accordingly, the medical evidence of record is negative for a 
current diagnosis of congestive heart failure.

To the extent that the Veteran himself contends that he has a 
current duodenal ulcer and congestive heart failure, it is 
now well-established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu, supra.  
Accordingly, the Veteran's own statements offered in support 
of his duodenal ulcer and congestive heart failure claims are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.

In short, no medical records suggest that a duodenal ulcer 
and congestive heart failure currently exist.  In the absence 
of any currently diagnosed duodenal ulcer or congestive heart 
failure, service connection may not be granted and the claims 
fail on this basis alone.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

For the sake of completeness, the Board will address the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative

With respect to Hickson element (2), there is no evidence of 
congestive heart failure or a duodenal ulcer in the Veteran's 
service medical records, to include his March 1970 separation 
examination and the accompanying report of medical history.  
In his report of medical history associated with the March 
1970 separation examination, the Veteran specifically denied 
chest pains, shortness of breath, pounding heart, and 
stomach, liver or intestinal trouble.

The Veteran has testified that he visited a medic in service 
for "stomach problems".  See the August 2008 hearing 
transcript, page 14.  However, the service medical records 
are completely negative for any such visit, and as discussed 
immediately above the Veteran denied stomach problems in his 
March 1970 report of medical history.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

In addition, there is no evidence of a duodenal ulcer or 
congestive heart failure within the one year presumptive 
period after service.  See 38 C.F.R. § 3.309(a).  [Indeed, as 
has been discussed above there is no current medical evidence 
of these claimed disorders.] 

Thus, Hickson element (2) has not been satisfied with respect 
to the congestive heart failure and duodenal ulcer issues.

With respect to Hickson element (3), medical nexus, the 
Veteran submitted a statement from W.K.D, M.D., dated in 
December 2007 which indicates the Veteran's esophageal 
strictures and acid reflux "could be related to his military 
service. . . . I do not have records to confirm or refute the 
claim that this began while he was in the military, but he 
states that it started at that time.  Based on his claims it 
is my professional opinion that it is at least as likely as 
not that his current disability was contributed to or was 
related to his military service."  

Also of record is a December 2007 statement from S.E.D., 
M.D., which indicates that the Veteran has had "coronary 
artery disease" since 1997 and "did relate to me many 
experiences he had in Vietnam including exposure to various 
chemicals and excessive stress.  After review of his medical 
history, it is as likely as not his cardiac condition was 
aggravated by military service."  

These opinions are not probative for several reasons.  First, 
the statements concern acid reflux and esophageal strictures 
and coronary artery disease, not the claimed duodenal ulcer 
and congestive heart failure.  Second, as has been discussed 
above the medical evidence does not in fact indicate that the 
two claimed disabilities currently exist.  Finally, these 
medical nexus opinions are obviously premised on the 
Veteran's unsubstantiated report of in-service problems.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is 
not required to accept doctors' opinions that are based upon 
the claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  

To the extent that the Veteran or his representative contends 
that a medical relationship exists between his claimed 
disabilities and service, their opinions are entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statements offered in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.



Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
congestive heart failure and duodenal ulcer.  Therefore, 
contrary to the assertions of the Veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  
The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a disability of the right ankle and 
foot is denied.

Service connection for congestive heart failure is denied.

Service connection for a duodenal ulcer is denied.


REMAND

4.  Entitlement to service connection for PTSD.

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With respect to element (1), the evidence of record is 
equivocal as to whether PTSD is, in fact, present.  The 
record contains diagnoses of PTSD from two practitioners.  
Specifically, there is a diagnosis of PTSD by a VA 
psychologist in July 2006 and a diagnosis of PTSD made by 
S.G.C., Ph.D., in November 2006.  However, there is no 
indication that these diagnoses of PTSD conform to the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM- IV).  See 38 
C.F.R. § 4.125 (2008).  Moreover, a June 2007 VA psychiatric 
examination indicated that PTSD was not present and instead 
diagnosed the Veteran with "alcohol abuse in remission."  

Because the evidence as to the first element of 38 C.F.R. 
§ 3.304(f) is equivocal, the Board believes that an 
additional psychiatric examination of the Veteran is 
necessary to determine whether PTSD is or is not present.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the element pertaining to in-service 
stressors, the U.S. Army and Joint Services Records Research 
Center (JSRRC) confirmed that the Veteran's unit was subject 
to two mortar attacks in March 1969, soon after his arrival 
in Vietnam. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002) [if a 
veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed; a veteran need not prove "every detail" of an 
alleged stressor under such circumstances].

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of PTSD, and if so the 
relationship, if any, between such and the two confirmed 
mortar attacks in March 1969.  This must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:



1.  VBA should contact the Veteran in order 
to ascertain whether he has recently (since 
2007) received treatment for psychiatric 
problems.  Any medical records indentified 
by the Veteran should be obtained, to the 
extent practicable, and associated with the 
Veteran's VA claims folder.

2.  The Veteran should be accorded an 
examination by a psychiatrist, who should 
ascertain whether PTSD is currently 
manifested.  Any necessary psychological or 
other diagnostic testing should be 
performed.  If PTSD is diagnosed, the 
examiner should identify the verified 
stressor(s) that form(s) the basis for that 
diagnosis, with specific consideration of 
the two confirmed mortar attacks in March 
1969.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

3.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
in whole or in part, VBA should provide 
the Veteran and his representative with 
a SSOC and allow an appropriate period 
of time for response.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


